Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00196-CR

                                    Jenna Ve Jordan CASTILLO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR6683
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 6, 2020

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is signed by Appellant and her

attorney. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted; this appeal is dismissed. See

id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966 S.W.2d
108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

                                                    PER CURIAM

Do not publish